Title: From Thomas Jefferson to Samuel Griffin, 8 September 1780
From: Jefferson, Thomas
To: Griffin, Samuel



Sir
Richmond Sep. 8. 1780.

On the receipt of your first Letter on the subject of the public prison we desired Colo. Muter as Commissioner of the war office, to take order for making the necessary repairs. We knew that Mr. Brian was then returning, who executes provost duties there. I hope therefore that that business is in a proper train. It is not intended that any prisoners shall ever be kept there longer than till a guard can attend to bring them to the prison ship or carry them to Winchester. It was utterly unknown to me that a single prisoner was there at this time, having never been informed that any were sent there since we had the jail cleared of them. I must take for granted that the commanding officer there has by this time seen to their safe custody or to their being forwarded here. I shall always be obliged to you for any information of pretermissions of this kind that I may have it in my power to take order in them.
I am authorized to assure you that the bills drawn on us by Mr. Pollard and formerly presented by you shall be discharged at the current exchange at the time of actual paiment. I am Sir with the greatest esteem & respect Your most obedt. humble servt.,

Th: Jefferson

 